Citation Nr: 0428163	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-08 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 50 percent rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Buffalo, New York, Regional 
Office (RO).

It appears from the veteran's February 2003 VA Form 9 that he 
may be attempting to raise a claim for total disability 
rating due to individual unemployability.  This issue is not 
in appellate status and is are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

None of the RO's post November 2000 correspondence to the 
veteran fully addresses the VCAA notice and duty to assist 
provisions as they pertain to the increased evaluation claim 
currently on appeal, to include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, requiring the VA 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Rather, the letters sent to the veteran appeared to be 
standards form letters, and addressed the issue of evidence 
needed to establish service connection. Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans et. al v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on 
these decisions, the Board cannot rectify this problem.  
Furthermore, the statement of the case did not contain any of 
the VCAA regulations.

Additionally, it appears that there are other reasons for 
remanding the case.  The veteran contends that his PTSD is 
more disabling than the current 50 percent evaluation 
reflects.  The Board notes that the veteran was afforded a VA 
fee-basis psychiatric examination in September 2001.  At that 
time, the examiner did not comment on the veteran's 
employability.  Although it was indicated that the claims 
folder was being provided to the psychiatrist, there was no 
indication in the examination report that the examiner had 
reviewed the record.  VA outpatient treatment records dated 
in September 1997 and again in July 2002 suggest that the 
veteran is not employable due to his PTSD.  In an application 
for compensation based on unemployability, received in 
January 1998, the veteran noted that he expected to receive 
or was in receipt of Social Security Administration (SSA) 
disability benefits.  Any available records from the SSA 
should be obtained and associated with the claims folder.  
Given the time period since the veteran's most recent 
examination, and evidence of ongoing treatment, a current 
examination is warranted.  See Caffery v. Brown, 6 Vet App 
377 (1994) (holding that VA has an obligation to provide 
contemporaneous examinations).

Therefore, to ensure full compliance with the laws and 
regulations regarding finality of prior unappealed rating 
decisions, and due process requirements, the case is REMANDED 
to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.   A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra 
), they should be given the opportunity 
to respond.

2.  The RO should contact the veteran and 
request the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, 
which treated the veteran for PTSD since 
August 2002.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  The RO should obtain from the Social 
Security Administration any records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the current 
severity of his PTSD.  All indicated 
tests must be conducted.  Prior to the 
examinations, the claims folder must be 
made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The psychiatrist is requested 
to use a multiaxial assessment, to assign 
a Global Assessment of Functioning (GAF) 
score, explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  

The examination report must include all 
examination results, along with the 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record.  The examiner's 
typewritten report should be associated 
with the other evidence on file in the 
veteran's claims folder.  The 
psychiatrist should indicate which of the 
following statements (a), (b), or (c), 
best describes the veteran's current 
level of psychiatric impairment.

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The examiner must provide an opinion 
regarding the effect of the PTSD on the 
veteran's employability.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




